                                           Case 5:20-cv-03794-BLF Document 30 Filed 11/05/20 Page 1 of 4




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     CALVARY CHAPEL SAN JOSE, et al.,                   Case No. 20-cv-03794-BLF
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         DISMISS WITH LEAVE TO AMEND
                                  10     SARA CODY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This case involves the intersection of the religious freedom of some and the public health

                                  14   of all. Plaintiffs Calvary Chapel San Jose, Southridge Baptist Church of San Jose California d/b/a

                                  15   Southridge Church, Mike McClure, and Micaiah Irmler (collectively “Plaintiffs”), are suing

                                  16   certain Santa Clara County officials in their official capacities—Dr. Sara Cody, Santa Clara

                                  17   County Public Health Officer, and the individuals who serve as Santa Clara County Supervisors:

                                  18   Mike Wasserman, Cindy Chavez, Dave Cortese, Susan Ellenber, and Joe Simitian—for violating

                                  19   their First Amendment and state constitutional religious freedom rights and state constitutional

                                  20   right to privacy with a County public health order aimed at stopping the spread of the COVID-19

                                  21   pandemic. See Compl., ECF 1. Defendants have filed a motion to dismiss all claims on several

                                  22   grounds. See Mot., ECF 20. Plaintiffs filed a brief in opposition, see Opp’n, ECF 21. At the

                                  23   November 5, 2020 oral argument, Plaintiffs indicated that they plan to file an amended complaint

                                  24   substantially revising the existing claims and adding additional claims. Defendants do not oppose

                                  25   Plaintiffs seeking leave to amend.

                                  26          Accordingly, as stated on the record, the Court GRANTS Defendants’ motion to dismiss.

                                  27   Claims against the County Supervisors are dismissed WITHOUT LEAVE to amend, as Plaintiffs

                                  28   have failed to plead facts establishing that the County Supervisors have a role in drafting the
                                           Case 5:20-cv-03794-BLF Document 30 Filed 11/05/20 Page 2 of 4




                                   1   public health orders or enforcing them, and Plaintiffs have not shown that they could add such

                                   2   facts by further amendment. All claims against Defendant Cody are dismissed WITH LEAVE to

                                   3   amend. The dismissal of the County Supervisors is without prejudice to adding additional claims

                                   4   against them in the amended complaint. This written order memorializes the ruling.

                                   5          A. Constitutional Religious Freedom Claims

                                   6          Plaintiffs bring claims against the County’s Stay-at-home order (“County Order”) that was

                                   7   signed by Defendant Cody and effective as of June 5, 2020, for violating their right to free

                                   8   exercise of religion under both the First Amendment of the U.S. Constitution and Art. 1, sec. 4 of

                                   9   the California Constitution, and the Establishment Clause of the First Amendment of the U.S.

                                  10   Constitution. Compl. ¶¶ 92-144. Defendants move to dismiss the free exercise claims under

                                  11   Jacobson v. Massachusetts, which holds that when a state or locality exercises emergency police

                                  12   powers to enact an emergency public health measure, courts will uphold it unless (1) there is no
Northern District of California
 United States District Court




                                  13   real or substantial relation to public health, or (2) the measures are “beyond all question, a plain,

                                  14   palpable invasion of rights secured by the fundamental law” 197 U.S. 11, 31 (1905); Mot. 13-16.

                                  15   Defendants move to dismiss the establishment clause claim under test set forth in Lemon v.

                                  16   Kurtzman, 403 U.S. 602 (1971). Mot. 20-21. Under Lemon, a government act is consistent with

                                  17   the Establishment Clause if it: (1) has a secular purpose; (2) has a principal or primary effect that

                                  18   neither advances nor disapproves of religion; and (3) does not foster excessive governmental

                                  19   entanglement with religion. Vasquez v. Los Angeles County, 487 F.3d 1246, 1255 (9th Cir. 2007)

                                  20   (citing Lemon, 403 U.S. at 612-13). Plaintiffs argue that the Jacobson standard does not apply in

                                  21   this instance and that the County Order is not neutral and generally applicable and is not narrowly

                                  22   tailored to serve the government’s interest in health and safety. Opp’n 6-19.

                                  23          The Supreme Court recently invoked the Jacobson standard when denying an application

                                  24   for injunctive relief against California Governor Gavin Newsom’s executive order aimed to limit

                                  25   the spread of COVID-19. S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020).

                                  26   “Our Constitution principally entrusts ‘[t]he safety and the health of the people’ to the politically

                                  27   accountable officials of the States ‘to guard and protect.’” Id. at 1613 (Roberts, C.J., concurring)

                                  28   (citing Jacobson, 197 U.S. at 38). “When those officials ‘undertake[ ] to act in areas fraught with
                                                                                          2
                                           Case 5:20-cv-03794-BLF Document 30 Filed 11/05/20 Page 3 of 4




                                   1   medical and scientific uncertainties,’ their latitude ‘must be especially broad.’” S. Bay United

                                   2   Pentecostal Church, 140 S. Ct. at 1613 (Roberts, C.J., concurring) (citing Marshall v. United

                                   3   States, 414 U.S. 417, 427 (1974)). Here, Plaintiffs have failed to plead any facts demonstrating

                                   4   that the County Order lacks a substantial relation to public health or is “beyond all question a plain

                                   5   and palpable invasion of rights secured by the fundamental law.”

                                   6          Similarly, with the establishment clause claim and the Lemon test, Plaintiffs have failed to

                                   7   allege facts showing that the County Order does not have a secular purpose, a principal or

                                   8   primary effect that neither advances nor disapproves of religion, or does not foster excessive

                                   9   government entanglement with religion. Accordingly, these claims are DISMISSED WITHOUT

                                  10   PREJUDICE.

                                  11          B. Privacy Claim

                                  12          Plaintiffs argue that the portion of the County Order that mandates Plaintiffs record “names
Northern District of California
 United States District Court




                                  13   and contact information” of all people that attend religious services and use that information to

                                  14   “assist the County Public Health Department in any case investigation and contact tracing”

                                  15   violates their right to privacy. Compl. ¶¶ 145-151. Defendants move to dismiss the claim because

                                  16   Plaintiffs lack standing. Mot. 22-23. Specifically, Plaintiffs fail to plead what privacy interest is

                                  17   allegedly being invaded by asking a gathering host to collect attendee contact information—“The

                                  18   Complaint states only that the contact-tracing provision and the ‘enforcement’ thereof ‘implicate

                                  19   Plaintiffs’ legally protected privacy interest’ ([Compl.] at ¶ 145), but that allegation does not

                                  20   establish an injury in fact to these Plaintiffs.” Mot. 22. Plaintiffs further develop their theory on

                                  21   this claim in their opposition brief, see Opp’n 19-21, but those theories are not found in the

                                  22   complaint. The Court agrees with Defendants that Plaintiffs have failed, at this point, to

                                  23   adequately plead a privacy interest that has been invaded, and therefore they lack standing to

                                  24   pursue this claim. Accordingly, the Court will DISMISS this claim WITHOUT PREJUDICE.

                                  25          C. Conclusion

                                  26          Plaintiffs claims against the County Supervisors are DISMISSED WITH PREJUDICE.

                                  27   The remaining claims are DISMISSED WITHOUT PREJUDICE. As discussed at the hearing,

                                  28   Plaintiffs have until December 11, 2020, to amend their complaint. The parties are to file a joint
                                                                                          3
                                           Case 5:20-cv-03794-BLF Document 30 Filed 11/05/20 Page 4 of 4




                                   1   statement and copy of any orders issued in the parallel state proceedings involving the parties.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: November 5, 2020

                                   5                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
